Name: Regulation (EEC) No 153/74 of the Council of 17 December 1973 on the conclusion of the Protocol fixing certain provisions relating to the Agreement between the European Economic Community and the Lebanese Republic consequent on the Accession of new Member States to the European Economic Community
 Type: Regulation
 Subject Matter: European construction;  Asia and Oceania;  international affairs
 Date Published: nan

 22.1.1974 EN Official Journal of the European Communities L 18/2 REGULATION (EEC) No 153/74 OF THE COUNCIL of 17 December 1973 on the conclusion of the Protocol fixing certain provisions relating to the Agreement between the European Economic Community and the Lebanese Republic consequent on the Accession of new Member States to the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the Treaty (1) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community signed at Brussels on 22 January 1972, and in particular Article 108 of the Act annexed thereto; Having regard to the recommendation from the Commission; Whereas it is desirable to conclude the Protocol fixing certain provisions relating to the Agreement between the European Economic Community and the Lebanese Republic in consequence of the Accession of the new Member States to the European Economic Community, HAS ADOPTED THIS REGULATION: Article 1 The Protocol laying down certain provisions relating to the Agreement between the European Economic Community and the Lebanese Republic consequent on the Accession of new Member States to the European Economic Community, the Annexes which are an integral part thereof, the Final Act thereof, and the declarations annexed to the Final Act are hereby concluded, approved and confirmed on behalf of the European Economic Community. The texts of the Protocol and the Final Act are annexed to this Regulation. Article 2 The President of the Council of the European Communities shall, pursuant to Article 11 of the Protocol, inform the other Contracting Party that the procedures necessary for the entry into force of the Protocol (2) have been completed on the part of the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1973. For the Council The President I. NÃRGAARD (1) OJ No L 73, 27. 3. 1972, p. 5. (2) The date of entry into force of the Protocol shall be published in the Official Journal of the European Communities.